PER CURIAM.
Affirmed: See Bover v. State, 797 So.2d 1246, 1249 (Fla.2001) (holding that rule 3.800(a) “is not a vehicle designed to reexamine whether the procedure employed to impose the punishment comported with statutory law and due process”)(quoting with approval Judge v. State, 596 So.2d 73, 77 (Fla. 2d DCA 1991)); Carter v. State, 786 So.2d 1173, 1181 (Fla.2001) (holding “a sentence is ‘illegal’ if it imposes a kind of punishment that no judge under the entire body of sentencing statutes could possibly inflict under any set of factual circumstances”).